                     Case 19-01156-EPK     Doc 90   Filed 12/11/20    Page 1 of 2




         ORDERED in the Southern District of Florida on December 11, 2020.




                                                      Erik P. Kimball, Judge
                                                      United States Bankruptcy Court
_____________________________________________________________________________




                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION

         IN RE:

         JILL ANNE TACIK,                                  CASE NO. 19-14871-EPK
                                                           CHAPTER 13
                     Debtor.
         _______________________/

         JILL ANNE TACIK,

                     Plaintiff,                            ADV NO. 19-01156-EPK
         vs.

         6322 SEVEN SPRINGS TRUST C and
         NERMINE HANNA,

                     Defendants.
         _______________________/


                            ORDER DIMISSING ADVERSARY PROCEEDING
                Case 19-01156-EPK        Doc 90       Filed 12/11/20   Page 2 of 2




       THIS MATTER came before the Court for consideration of the Agreed Motion to

Dismiss Adversary Proceeding [ECF#89]. The Court, having reviewed the motion and being

fully advised of its premises, grants the motion. Accordingly, it is

       ORDERED that the Motion to Dismiss Adversary Proceeding is granted.

                                                ###

Submitted by:

Brian K. McMahon, P.A.
1401 Forum Way, 6th Floor
West Palm Beach, FL 33401
Tel (561)478-2500
Fax (561)478-3111
briankmcmahon@gmail.com

Attorney McMahon shall provide a copy of this order to all interested parties and file a certificate
of service.
